(J Duplicate Original

- AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means aor

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina

  

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
THE PREMISES LOCATED AT 524 REYNOLDS
AVENUE, DURHAM, NORTH CAROLINA, 27707

Case No. 19MJ 73 ©

et ee ee et

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Middle District of North Carolina
(identify the person or describe the property to be searched and give its location):

THE PREMISES LOCATED AT 524 REYNOLDS AVENUE, DURHAM, NORTH CAROLINA, 27707

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Fruits, evidence, and contraband of violations of 21 USC 841 and 846, as further described in Attachment B

YOU ARE COMMANDED to execute this warrant on or before September 28, 2019 (not to exceed 14 days)
wo in the daytime 6:00 a.m. to 10:00 p.m.  CVat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to L. Patrick Auld
(United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
* ©) for days (not to exceed 30) © until, the facts justifying, the later specific date of

 

 

Date and time issued: OV [ ul [ 4 } | “Yo f fl

Judge's signature

 

 

City.and state: Greensboro, NC L. Patrick Auld, United States Magistrate Judge

} Printed name and title

Case 1:19-mj-003203-|PA Document 3. Filed 10/07/19 Pane 1 of 6
AO 93C (08/18) Warrant by ‘Telephone or Other Reliable Electronic Means.(Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19M) Bo 3 wWs12014 @ 9:30n.m.) Titfany Whi tteol
Inventory made in the presence of : / /

Five ny Whi Hed

 

Inventory of the property taken and name(s) of any person(s) seized:

< Ste ntl achrsse =

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: WM | 2017 Ae

Exeéuting officer)s signature

Er, pe Nye Spe ciad Hg tut Fé)

Printed name ahd title

 

 

Case 1:19-mj-003203-|PA Document 3. Filed 10/07/19 Pane 2of6

 
ATTACHMENT A

PREMISES TO BE SEARCHED:

The subject premises, 524 Reynolds Avenue, Durham, North Carolina, is a single-
family home. The residence is a two story building with the first level having a brick facade, and
a second level having a yellow siding fagade. The numbers “524” are vertically displayed on the

support column adjacent to the light blue front door. The building sits on the north side of

Reynolds Avenue.

 

15

Case 1:19-mj-003203-|PA Document 3. Filed 10/07/19 Pane 3 of 6
ATTACHMENT B

ITEMS TO BE SEIZED:

 

Documents and items which provide evidence of violations of 21 U.S.C. §§ 841 and 846 in the

form of the following:

Any and all Controlled Dangerous Substances, as defined by 21 U.S.C, § 812, and/or
items containing CDS residue;

Cutting agents/adulterants commonly utilized in the preparation of narcotics;
Digital scales;

Baggies and other packaging paraphernalia; —

Blenders and vacuum sealers/food savers;

Ledgers or notes associated with the sale of narcotics and collection of associated
proceeds;

U.S. currency;

Jewelry and other valuable items;

Firearms, ammunition, and magazines;

Cellular telephones;

. Documents indicating residency;

Safes or secured storage containers;

- Pictures or other documents showing association with known conspirators; and

Laptop computers, smartphones, and digital storage devices.

16

Case 1:19-mj-00203-|PA Document 3. Filed 10/07/19 Pane 4 of 6
FD-597 (Rev, 4-13-2015)

Page dL of

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

_ Receipt for Property

CaseID: 245D-CE-2183796-BULL

 

On (date) 09/15/2019

 

(Name) QUENTIN YOUNG

item (s) listed below were:
Collected/Seized
Cl Received From
Returned To

|_| Released To

 

(Street Address) 524 REYNOLDS AVE

 

(City) DURHAM, NC

 

 

Description of Item (s):

 

1. Blue duffel bag

 

2, Mail addressed to Quentin Young

 

3. Walter, Model Creed, 9mm pistol, S/N FCG2161 loaded with (15) rounds

 

>

One (1) men's XL shirt; (1) XXL men's shorts; (1) black 4XL men's jacket

 

wa

. Magazine with (15) 9mm rds that was loaded in item #2 (SA Jocys)

 

6. American Tactical model 1911 GI .45 cal pistol, S/N GI104447 loaded with an extended magazine that contained (2) rounds

 

7. Box containing (18) .45 caliber rounds

 

Co

. Thirty-nine (39) 7.62x39 rounds

 

9. Smith & Wesson .38 special revolver, S/N J800769 loaded with (1) round

 

10. Beretta model PX4 Storm, .40 caliber pistol, S/N PY33834 loaded with (11) rounds

 

11, Taurus model "The Judge" .45 cal revolver, S/N BW688775 loaded with (4) .45 cal long rounds and (1) 410 gauge round

 

12. Diamond Arms Co 12 gauge shotgun, no S/N

 

13. Marlin Model 60 .22 cal rifle, S/N 10297527

 

14, One (1) 223 round

 

15, One (1) .45caliber round

 

16. Miscellaneous gun parts

 

17. Two (2) revolver speed loaders

 

18. Miscellaneous packaging materials for firearms related items

 

Received By:

Received From:

 

 

(Signature)

(Signature)

Printed Name/Title:

 

 

Printed Name/Title:

Case 1:19-mj-003203-|PA Document 3. Filed 10/07/19 Pane 5 of 6
FD-597 (Rev, 4-13-2015)

Page 2

UNITED STATES DEPARTMENT OF JUSTICE

FEDERAL BUREAU OF INVESTIGATION

Receipt for Property

CaseID: 245D-CE-2183796-BULL

 

On (date) 09/15/2019 item (s) listed below were:
Collected/Seized
Received From

Ee Returned To
Released To

 

(Name) QUENTIN YOUNG

of |

 

(Street Address) 524 REYNOLDS AVE

 

(City) DURHAM, NC

 

 

Description of Item (s):

 

19. Norinco SKS rifle 7.62x39mm, S/N 240610, found in the kitchen closet (TFO Winchester)

 

20. CZ 612 12 gauge shotgun, S/N 5413A13

 

21. American Airlines baggage tag with the name, Quentin Young

 

22. Empty Beretta .40 caliber magazine box

 

23. Pro Mag H&K USP full size magazine that holds twenty .45 caliber rounds

 

24, Empty .40 caliber magazine

 

25. .45 caliber magazine loaded with (8) rounds

 

26, 5,7x28 caliber, fifty round magazine

 

27. File

 

28, Brown pistol grip

 

29, Box of American Eagle ammunition containing (24) 5.7x28mm rounds

 

 

 

 

 

 

 

 

Received By: Received From:

 

(Signature)

Printed Name/Title: Printed Name/Title:

(Signature)

 

 

Case 1:19-mj-003203-|PA Document 3. Filed 10/07/19

Paqe 6 of 6
